DISSENTING OPINION
Graham, Presiding Judge:
I am in agreement with the majority opinion as to claim 35. I can not, however, concur as to claims 9 and 34, which I think were properly rejected by the Board of Appeals upon the Frantz reference, No. 1611014.
Frantz shows three forms of his device. The underlying idea in the three forms of the Frantz terminal and in the application of appellant here is to provide a flexible terminal in which the connection between the electric conductors and the contacting terminal elements will be protected against strain and breakage when the terminal is flexed. This is done, both by the patentee Frantz and by the appellant, by means of providing a loop in each conductor adjacent to the point of contact between it and the contacting element.
It is not claimed there is anything else in claims 9 and 34 which is patentable except this one feature.
The opinion of the majority is to the effect that Frantz shows no such loop. Let us disregard two alternative forms of Frantz’s figures and take but one for example, illustrated by Frantz’s Figures 1 and 2. Here the contacting terminals of the bayonet type are bent inward at the end enclosed in the rubber envelope. The conductor wire is curved outward and then inward through a hole in this end of the contacting element. Then this conductor wire is looped to the extent of perhaps two-thirds of the circumference of a circle and the end of this loop and conductor then makes contact with the contact terminal by means of the pinching of a tongue in said terminal down upon and against the end of the conductor. The holes in the contacting terminals through which the conductors pass are, as stated in the specification, for “ increasing the security of contact and holding the parts in line.” In Figure 6 of the drawings these guide holes are entirely omitted.
It will thus be seen that Frantz shows not only one, but two loops in his conductor, and thus fully satisfies the language in claim 9, “A loop in the conductor adjacent the contact,” and in claim 34, “Loops formed in the conductors adjacent their connection to each contact member.”
Claim 34 further recites, as to these loops, “Whereby the connection between the conductor and contact members will not be injured by such relative movement or deformation.” There can be no doubt that this feature is present in Frantz, and it is equally *1268certain that the loop shown by Frantz will perform exactly the same functions as those of applicant.
It is argued that Frantz’s disclosure does not show a loop, buc merely a curve. A looj) is thus described by Webster’s New International Dictionary, 1932:
1. A fold oi* doubling of a thread, cord, rope, etc., through which another thread, cord, etc., can be passed, or into which a hook can be hooked; sometimes, a fold of cord or ribbon serving as an ornament, as on a uniform. Hence, a ring or fold forming a catch, often one of metal or wood; an eye, staple, noose, bight, or the like.
2. A loop-shaped figure, course, bend, or the like.
The curved conductors shown by Frantz clearly come within this definition of a “ loop.”
In my opinion the decision of the Board of Appeals should be affirmed.